GOOLSBY, J.
(dissenting).
I respectfully dissent. I would hold any error committed by the trial judge in instructing the jury regarding assault and *159battery of a high and aggravated nature was harmless. Here, given the evidence, the appellant was not entitled to the charge in the first place.
The only reasonable inference that can be drawn from the evidence is that the assault that the appellant committed on the victim, a person whom he did not know, was solely for the purpose of subduing her and carrying her away for the purpose of raping her. His statement to her that he was taking her for a ride “to get some of [her] good stuff,” together with the victim’s understanding that he meant to rape her, are probative of this and this only. Indeed, there is no evidence otherwise.
And that is what distinguishes this ease from State v. Drafts, 288 S.C. 30, 340 S.E.2d 784 (1986), the case that the majority views as controlling. There, the appellant testified in his own defense and claimed “he did not want to do anything” to the victim. Here, the appellant did not testify and thus offered no evidence about what he intended to do or not do to the victim.
I would affirm.